Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mao et al (US 20030137202, herein ‘Mao’).
Mao discloses a motor unit equipped with a decelerator, the motor unit comprising: a worm wheel [48] provided in a wheel housing [62] of a main body casing [56] and rotatably supported around an axis; a motor [12] fastened to the main body casing [56] with a fastening member [80] from one side orthogonal to the axis of the worm wheel [48] and in which a worm fixed to an output shaft meshes with the worm wheel [48]; a board housing [58] defined by the main body casing [56] so as to be adjacent to the wheel housing [62] on the one side of the wheel housing [62]; and a control board [42] provided in the board housing [58] in a posture of crossing an axis of the output shaft of the motor, electrically connected to the motor [12], and including, on the one side, a connector to be connected to the outside, wherein: the control board is inclined from a posture orthogonal to the axis of the output shaft of the motor toward a direction in which a position of an end portion on a motor side is displaced toward a side opposite to the one side, so that the end portion on the motor side is apart from a fastening portion [80] including the fastening member in a direction of the axis of the output shaft.


    PNG
    media_image1.png
    932
    1463
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mizutani et al (US 20100176696, herein ‘Mizutani’).
Mizutani discloses a motor unit equipped with a decelerator, the motor unit comprising: a worm wheel [23] provided in a wheel housing [21] of a main body casing [4] and rotatably supported around an axis; a motor [2] fastened to the main body casing with a fastening member [27] from one side orthogonal to the axis of the worm wheel [23] and in which a worm fixed to an output shaft meshes with the worm wheel [23]; a board housing [21d] defined by the main body casing so as to be adjacent to the wheel housing [21] on the one side of the wheel housing [62]; and a control board [32] provided in the board housing [21d] in a posture of crossing an axis of the output shaft of the motor, electrically connected to the motor [2], and including, on the one side, a connector to be connected to the outside, wherein: the control board [32] is .

    PNG
    media_image2.png
    1010
    1454
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao, as applied to claim 1 above, in view of Nesic (US 20050040715, herein ‘Nesic’).
RE claim 2, Nesic teaches a motor unit comprises a board housing [48] has an opening (48p fig. 2) on a side opposite the motor, a connector cover [82] included in the connector is detachably provided on the board housing so as to close the opening, and the control board [52] is inserted into the board housing from the side opposite the motor through the opening along a plate surface.  

    PNG
    media_image3.png
    476
    1722
    media_image3.png
    Greyscale

RE claim 4, Nesic teaches a motor unit comprises the motor unit, wherein the opening [48p] of the board housing is open in an oblique direction toward the side opposite the motor and the one side, a connector terminal [78] included in the connector together with the connector cover protrudes from the control board toward the one side through the opening, and the connector cover includes the connector terminal and is provided in the opening of the board housing from the one side so as to close the opening.
Nesic teaches a motor unit comprises the motor unit, wherein the control board includes a board-side terminal [78] in a portion on the motor side of the control board [52] and is electrically connected to the motor by fitting a motor-side terminal [78] of the motor fastened to the main body casing into the board-side terminal from the one side, and because of the inclination of the control board, a position of the board-side terminal and the position of the end portion on the motor side of the control board are displaced toward the other side opposite to the one side.
RE claim 6, Nesic teaches a motor unit comprises the motor unit, wherein the control board [52] includes a board-side terminal [78] in a portion on the motor side of the control board and is electrically connected to the motor by fitting a motor-side terminal [80] of the motor fastened to the main body casing into the board-side terminal [78] from the one side, and the board housing includes a terminal guide portion that corrects the position of the board-side terminal of the control board inserted from the side opposite the motor through the opening.
RE claim 7,  Nesic teaches a motor unit comprises the motor unit, wherein the control board [52] includes a board-side terminal [78] in a portion on the motor side of the control board and is electrically connected to the motor by fitting a motor-side terminal of the motor fastened to the main body casing into the board-side terminal from the one side, and the board housing includes a board position regulating portion [50] that, when the motor-side terminal is fitted into the board-side terminal [78], abuts against the control board [52] from the other side opposite to the one side in the vicinity of the board-side terminal and regulates a position of the control board.
RE claim 8, Nesic teaches a motor unit comprises the motor unit,, wherein the control board [52] includes a board-side terminal [78] in a portion on the motor side of the control board 
RE claim 10, Nesic teaches a motor unit comprises the motor unit, wherein the wheel housing is defined in such a manner that one side surface along the axis of the worm wheel is closed by a cover member [73], and because of the inclination of the control board [52], a portion on the side opposite the motor of the board housing is separated from the wheel housing toward the one side, and, in a space secured by the separation, a circumference of the cover member is joined with a circumference of the wheel housing by a crimping process.
Thus, by applying the Nesic important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor unit by configuring the motor unit having the claims features, as taught by Nesic and as  in claims 2-8 and 10.  Doing so would provide securely support and protection for the control circuit board, while facilitating installation/uninstallation for the control circuit board for any needed repairing/replacing.
RE claim 3, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor unit by providing a waterproof packing is interposed between the opening of the board housing and the connector cover.  Doing so would prevent any potentially water damaging and such providing a waterproof packing would be a matter of obvious engineering design choice based on particular working environment of the motor unit.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mao and Nesic, as applied to claims 1-2 above, further in view of Sawa et al (JP 2003045554, submitted in IDS, herein ‘Sawa’).
Owing to the Mao disclosed motor unit comprises a control board [42] being positioned tilting such that a portion of the opposite side of the motor of the based plate is disposed away from the wheel housing [21], Sawa teaches fastening/abutment mechanism comprising a catch [33] on the side of the connector housing [20] that engages with a protrusion [48] of the connector cover [40] for fastening the connector cover to the connector housing.  This Sawa fastening/abutment mechanism is considered to be equivalent to the claimed a locking portion that allows one side of the connector cover to be detachable.  


    PNG
    media_image4.png
    432
    661
    media_image4.png
    Greyscale


Therefore, by applying the Sawa important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834